Citation Nr: 1750565	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-33 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to June 1981, September 1981 to October 1984, and May 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an August 2014 video hearing in front of the undersigned.  A transcript of the hearing is of record.  

The matter was previously remanded by the Board in February 2015 for additional development and has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to TDIU.  The matter was remanded by the Board in February 2015 for a VA examination and subsequent readjudication.  The record indicates that the Veteran was scheduled for a March 2015 VA examination but did not report.  The AOJ issued a March 2015 supplemental statement of the case (SSOC).  Thereafter, in response a new claim with the RO, the Veteran was afforded VA low back and knee examinations in May 2016 which resulted in the grant of service-connection for femoral and sciatic radiculopathies of the bilateral lower extremities.  

In light of the additional pertinent evidence and grants of service-connection for additional disabilities since the March 2015 SSOC for TDIU, initial consideration by the AOJ of this evidence is required, including the issuance of an updated SSOC.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017).  

Pertinently, it also appears that the Veteran was incarcerated at the time of his scheduled March 2015 VA examination, which constitutes evidence of good cause.  See January 13, 2017 VA Form 21-4193.  For this reason, and because the Veteran showed a subsequent willingness to attend VA examinations, the Veteran should be afforded another opportunity to report for a VA TDIU examination.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current address to the extent feasible, schedule the Veteran for an appropriate VA examination to determine the degree of occupational impairment resulting from his service-connected disabilities (fractured distal ulnar styloid of the left wrist, post-operative residuals of a left acromioclavicular separation of the left shoulder, low back condition with associated lower extremity radiculopathies (femoral and sciatic), bilateral knee conditions, tinnitus, fractured 4th and 5th metacarpals of the right hand, sebaceous cyst of the forehead, and erectile dysfunction).  In particular, the examiner should offer an opinion, if possible, as to what impact the Veteran's service-connected disabilities have on his employability, particularly considering his work and education history.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a SSOC and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




